Name: Commission Regulation (EEC) No 2740/87 of 11 September 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/20 Official Journal of the European Communities 12. 9 . 87 COMMISSION REGULATION (EEC) No 2740/87 of 11 September 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 2601/87 ( 4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 827/87 (6), the buying-in prices should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 21 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 168 , 27 . 6 . 1987, p. 22. (4) OJ No L 245, 29 . 8 . 1987, p. 31 . 0 OJ No L 261 , 26 . 9 . 1978 , p. 5. (6) OJ No L 80, 24. 3 . 1987, p . 6 . 12. 9 . 87 Official Journal of the European Communities No L 262/21 ANNEX ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 306,559 245,247 229,919 AU3 302,348 241,878 226,761 AR2 299,340 239,472 224,505 AR3 295,052 236,042 221,289 A02 280,721 224,577 210,541 A03 276,455 221,164 207,341 CU2 293,427 234,742 220,070 CU3 289,396 231,517 217,047 CU4 281,335 225,068 211,001 CR3 296,959 237,567 222,719 CR4 288,327 230,662 216,245 C03 278,694 222,955 209,021 ( J ) Conversion coefficient 0,80 . ( 2) Conversion coefficient 0,75/